Citation Nr: 0732471	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

4.  Entitlement to a compensable rating for right 
epididymitis.

5.  Entitlement to an effective date earlier than November 2, 
2004 for the award of special monthly compensation on account 
of the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1972 and from July 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The decision below addresses the veteran's claim for an 
increased rating for right epididymitis and the appeal of the 
effective date for the award of special monthly compensation.  
The claims of service connection for arthritis and peripheral 
vascular disease, and the petition to reopen a claim of 
service connection for a back disability, are addressed in 
the remand that follows the Board's decision.


FINDINGS OF FACT

1.  Only the veteran's right testicle is atrophied and the 
epididymitis requires no treatment.

2.  The veteran filed an informal claim for an increased 
rating for right epididymitis on November 2, 2004; special 
monthly compensation based on loss of use was not factually 
ascertainable by clinical evidence until after November 2, 
2004.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected right epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.115b, Diagnostic Code 7523 (2007).

2.  The assignment of an effective date earlier than November 
2, 2004 for the award of special monthly compensation on 
account of the loss of use of a creative organ is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007); 38 C.F.R. § 19.123 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the increased rating issue 
and earlier effective date issue has been accomplished.  
Through January 2005, May 2005, and October 2005 notice 
letters, the RO notified the veteran and his representative 
of the information and evidence needed to substantiate a 
claim for an increased rating and an earlier effective date.

The Board also finds that the January 2005, May 2005, and 
October 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The veteran was also 
told to send in any evidence in his possession that pertained 
to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
issues.  The veteran's service medical records have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in St. 
Louis, Missouri.  Additionally, in February 2005, the veteran 
was provided a VA examination in relation to his increased 
rating claim, the report of which is of record.  Furthermore, 
the veteran was afforded a hearing before the Board in April 
2007, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
increased rating claim or the effective date issue that need 
to be obtained.

II. Analysis

A. Increased Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in November 2004.)

The veteran's service-connected right epididymitis has been 
rated by the RO under Diagnostic Code 7523 for complete 
atrophy of testis.  38 C.F.R. § 4.115b (2007).  This 
diagnostic code provides for a noncompensable rating for the 
complete atrophy of one testis, while a 20 percent rating is 
warranted for complete atrophy of both testes.

In February 2005, the veteran underwent VA examination.  The 
veteran complained of pain and tenderness of the right 
testicle and erectile dysfunction.  He denied any urinary 
problems, including any infections.  On examination, the 
examiner found tenderness to palpation.  The examiner noted 
that the right testicle was quite smaller than the left 
testicle.  The right testicle measured 1.5 by 2.0 by 3.1 
centimeters.  The left testicle measured 2.1 by 3.8 by 4.4 
centimeters.  An ultrasound reflected an atrophic testis.  
The examiner diagnosed the veteran with resolved epididymitis 
and an atrophic right testis.

In light of the VA examination, the Board finds that a 
compensable rating is not warranted under Diagnostic 
Code 7523.  The evidence shows that only the right testicle 
is atrophied.  Because both testicles are not atrophied, a 30 
percent rating is not for application.

The veteran's right epididymitis could also be potentially 
evaluated under Diagnostic Code 7525 for "chronic epididymo-
orchitis."  That diagnostic code provides that such 
disabilities are to be rated as a urinary tract infection 
under the rating formula set forth at 38 C.F.R. § 4.115a.  
38 C.F.R. § 4.115b (Diagnostic Code 7525).  The February 2005 
VA examiner reported that the veteran denied experiencing 
urinary symptoms, incontinence, or recurrent urinary tract 
infections.  VA treatment records from the St. Louis VAMC do 
not indicate that the veteran has had a urinary tract 
infection.  Thus, a compensable rating is not warranted under 
Diagnostic Code 7525.

Section 4.115b also calls for the potential application of 
special monthly compensation when evaluating any claim 
involving loss or loss of use of a creative organ.  See 
38 C.F.R. §§ 3.350, 4.115b (2007).  This issue has been 
recognized and the veteran has been awarded special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West Supp. 2007).  
As the amount of award for special monthly compensation is a 
dollar amount fixed by law, a higher award is not available 
in this regard.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right epididymitis reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for right epididymitis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increased rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B. Earlier Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

In the April 2005 rating decision, the veteran was awarded 
special monthly compensation (SMC) on account of the loss of 
use of a creative organ.  See 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).  The RO assigned an effective date of 
November 2, 2004, which was the date the RO received the 
claim for an increased rating for the veteran's service-
connected right epididymitis.

The veteran generally contends that the effective date for 
the award of SMC should be August 11, 1983, which was the 
effective date of the award of service connection for right 
epididymitis.  By way of background, the veteran was granted 
service connection for right epididymitis in a November 1983 
rating decision.  The effective date of August 11, 1983 was 
established for the award because that was the date the RO 
received the veteran's original application for benefits.  In 
the November 1983 decision, the RO denied an award of SMC on 
account of loss of use of a creative organ.  The veteran was 
notified of the decision in November 1983 and he filed a 
notice of disagreement in January 1984.  Later in January 
1984, the RO issued a statement of the case (SOC) to the 
veteran concerning the issue of entitlement to SMC benefits 
and notified the veteran that he had 60 days to complete his 
appeal.  The RO included a VA Form 9 with the SOC in case the 
veteran wished to perfect his appeal of the issue.

Subsequent to the issuance of the SOC, the veteran submitted 
to the RO a handwritten statement on notebook paper, dated in 
February 1984.  He now asserts that the statement constituted 
a substantive appeal as to the SMC issue.  In that statement, 
the veteran stated that he had received the SOC for his 
disagreement of the right testicle issue.  He stated that he 
was not applying for a pension but he was applying for SMC 
for the disability.  The veteran went on to state that he 
needed certain forms to make a determination for his appeal.  
Later in February 1984, the RO responded to the veteran via 
letter.  The RO stated that they were aware that the veteran 
was applying for compensation benefits instead of nonservice-
connected pension.  After that letter, there were no 
pertinent documents associated with the claims folder until 
over twenty years later.

The Board finds that the February 1984 statement from the 
veteran did not constitute a substantive appeal.  The 
controlling regulation at that time did not require the 
veteran to submit a properly completed VA Form 9 and the 
Board was to construe the veteran's arguments in a liberal 
manner for purposes of determining whether they raised issues 
on appeal.  See 38 C.F.R. § 19.123 (1983).  Nevertheless, an 
appeal should have set out specific arguments relating to 
errors of fact or law that related to specific items in the 
SOC.  In this case, the veteran merely informed the RO that 
he had received the January 1984 SOC and he was going to make 
a determination for his appeal.  Because he did not indicate 
in the February 1984 statement that he wanted to continue or 
complete his appeal, it cannot be construed as a substantive 
appeal.  No argument relating to errors of fact or law was 
made.  Additionally, the veteran did not file a VA Form 9 or 
another statement constituting a substantive appeal within 60 
days of receipt of the January 1984 SOC.  Consequently, the 
decision became final.

A review of the pertinent record since 1984 reveals that the 
veteran applied for disability benefits in May 2004.  
However, that application pertained to the veteran's service 
connection claims relating to arthritis, peripheral vascular 
disease, and the back.  The first statement concerning the 
veteran's right epididymitis was received by the RO on 
November 2, 2004.  That statement can be reasonably construed 
as an informal claim for an increase for service-connected 
right epididymitis.  See 38 C.F.R. § 3.155(a) (2007).

The earliest as of which it was factually ascertainable that 
special monthly compensation was warranted was in February 
2005 as a result of the VA examination.  Because the date of 
VA receipt of the claim for an increase preceded the VA 
examination, the effective date cannot be earlier than the 
date of receipt of the claim.  Therefore, an effective date 
earlier than November 2, 2004 is not warranted for the award 
of special monthly compensation on account of the loss of use 
of a creative organ.


ORDER

An increased (compensable) rating for right epididymitis is 
denied.

Entitlement to an effective date earlier than November 2, 
2004, for the award of special monthly compensation on 
account of the loss of use of a creative organ is denied.


REMAND

The Board finds that additional development is necessary 
regarding the veteran's claims of service connection for 
arthritis and peripheral vascular disease, and his petition 
to reopen a claim of service connection for a back 
disability.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

During his hearing, the veteran testified that he first 
experienced arthritic pain, back pain, and circulatory 
symptoms during his second period of active military service.  
He believed that he was treated for these problems during 
service.  At the least, the veteran asserted that he was 
treated for these problems in 1978 at St. Louis University 
Hospital.  Additionally, the veteran stated that he received 
treatment at St. Louis University Hospital for many years 
since that time.  Records from that treatment provider are 
not associated with the claims file.  Such records may 
support the veteran's service connection claims.  
Consequently, VA should make reasonable efforts to obtain any 
records in the custody of St. Louis University Hospital in 
order to comply with the duty to assist.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  The duty to assist also 
applies to claims in which a veteran is attempting to reopen 
a finally decided claim.  38 C.F.R. § 3.159(c).

The veteran also testified that he has received extensive 
treatment for arthritis, a circulatory condition, and a back 
condition at Barnes-Jewish Hospital in St. Louis, Missouri.  
Records from this treatment provider should also be 
requested.

Additionally, VA treatment records from the St. Louis VAMC 
were associated with the claims file subsequent to the 
issuance of the statement of the case concerning these claims 
in July 2005.  The RO did not consider this evidence.  These 
records contain evidence related to current treatment for 
peripheral vascular disease and low back pain.  An issuance 
of a supplemental statement of the case is necessary because 
the evidence is relevant.  See 38 C.F.R. §§ 19.31, 19.37(a) 
(2007).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Request treatment records from St. 
Louis University Hospital and Barnes-
Jewish Hospital in St. Louis, Missouri.  
Obtain a release from the veteran as 
necessary.  (The veteran submitted a 
release, dated in April 2007, for these 
two treatment providers at his hearing.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for arthritis and peripheral 
vascular disease, and the petition to 
reopen the claim of service connection 
for a back disability.  If any benefit 
sought is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


